Citation Nr: 0948973	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  09-15 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a T-6 
compression fracture (claimed as low back pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had military service from July 1980 to September 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  By that rating action, the RO, in 
part, continued a 40 percent evaluation assigned to the 
service-connected residuals of a T-6 compression fracture 
(originally claimed as low back pain).  The Veteran timely 
appealed the RO's August 2008 rating action to the Board. 

In August 2009, the Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing conducted at 
the Columbia, South Carolina RO.  A copy of the hearing 
transcript has been associated with the claims file.  

Also on appeal from the RO's August 2008 rating action was 
the issue of entitlement to service connection for 
depression.  By a March 2009 rating action, the RO granted 
service connection for major depressive disorder; an initial 
50 percent evaluation has been assigned, effective March 27, 
2008--the date VA received the Veteran's claim for service 
connection for this disability.  As the Veteran has not 
disagreed with the initial 50 percent evaluation or the 
effective date of March 27, 2008 assigned to the above-cited 
disability, this issue is no longer before the Board for 
appellate consideration.  Grantham v. Brown, 114 F. 3d 1156 
(Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.







REMAND


A review of the claims file reflects that additional 
evidentiary development is necessary prior to final appellate 
review of the increased evaluation claim currently on appeal.

The Veteran contends that he is unable to pursue gainful 
employment, in part, due to his service-connected residuals 
of a T6 fracture, which has been assigned a 40 percent 
evaluation.  The Veteran is also in receipt of service 
connection for major depressive disorder, evaluated as 50 
percent disabling.  His combined rating is 70 percent.  In 
August 2009, the Veteran testified that he had not worked 
since February 2009 primarily because his back pain had 
prevented him from performing his job requirements, such as 
lifting articles and driving a forklift.  (Transcript (T.) at 
page (pg.) 4 and October 2009 VA spine examination report).  

Where a Veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and VA 
must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the Veteran has satisfied 
each of these requirements.  The United States Court of 
Appeals for Veterans Claims has recently held that a claim 
for TDIU is properly considered as part of a claim for 
increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, the Board must remand the inferred TDIU claim for 
initial adjudication by the RO.

In addition, during the August 2009 hearing before the 
undersigned, the Veteran testified that he was enrolled in 
VA's Vocational Rehabilitation Program.  (T. at pg. 4).  As 
this file would contain evidence relevant to the Veteran's 
ability to maintain and obtain employment, it should be 
obtained and associated with the claims file prior to any 
further appellate review of the adjudicated increased 
evaluation claim and the inferred and unadjudicated TDIU 
claim.
Finally, the Veteran testified that he had continued to seek 
treatment for his low back at the VA Medical Center (VAMC) in 
Columbia, South Carolina.  (T. at pg. 3).  While treatment 
records from this VA facility, dating from December 2007 to 
September 2009 are of record, more recent treatment records 
absent.  VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim.  38 
U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the claims folder, are in 
the constructive possession of the Board and must be 
considered). see also 38 C.F.R. § 3.159(c)(2) (2009).  As 
treatment records from the above-cited VAMC dating from 
September 2009 to the present might contain clinical evidence 
of increased severity in the Veteran's service-connected low 
back disability, they should be acquired prior to further 
appellate review of the instant increased evaluation claim.

Finally, in December 2009, VA received an October 2009 VA 
spine examination report without a waiver of initial RO 
consideration.  Therefore, RO consideration of this evidence 
must be provided.  See 38 C.F.R. § 20.1304(c) (2009).  

Accordingly, the case is REMANDED to the RO/AMC  for the 
following action:

1.  Obtain all treatment records 
pertaining to the Veteran's low back 
from the VAMC in Columbia, South 
Carolina, dating from September 2009 to 
the present.  All information should be 
associated with the claims file.  All 
requests for records and their 
responses should be clearly delineated 
in the claims file.

2.  The Veteran's VA Vocational 
Rehabilitation and Education file must 
be obtained and associated with the 
claims file.

3.  Adjudicate the issue of entitlement 
to TDIU, informing the Veteran of his 
appeal rights, if the issue is denied.
		
4.  Readjudicate the Veteran's claim 
for an increased evaluation for the 
service-connected residuals of a T6 
fracture, currently evaluated as 40 
percent disabling, on appeal.  If the 
increased evaluation claim on appeal is 
denied, the RO/AMC shall issue a 
Supplemental Statement of the Case 
addressing all evidence received since 
the March 2009 Statement of the Case to 
the Veteran and his representative, and 
provide them with an opportunity to 
respond, before the case is returned to 
the Board.

The purpose of this remand is to assist the Veteran with 
substantive development of his increased evaluation claim on 
appeal.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
increased evaluation claim.  His cooperation in VA's efforts 
to develop this claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of that claim.  
38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


